 



Exhibit 10.50
Outside Director Compensation
Program effective August 1, 2007
Annual Board retainer of $60,000
Lead director retainer of $30,000
Committee chair retainer:

  —    Audit Committee — $20,000     —    Compensation Committee — $20,000    
—    Nominating & Corporate Governance Committee — $15,000     —    Neutrality
Committee — $10,000

Committee member retainer:

  —    Audit Committee — $10,000     —    Compensation Committee — $7,500     — 
  Nominating & Corporate Governance Committee — $7,500     —    Neutrality
Committee — $5,000

All amounts will be paid to directors in arrears quarterly
Annual restricted stock unit grant:

  —    Number of RSUs equal to $150,000 divided by the closing price of NeuStar
stock on the date of grant     —    Granted to all non-employee directors     — 
  RSUs fully vest on the anniversary of the date of grant     —    RSUs
automatically deferred into deferred stock units upon vesting and delivered in
actual shares of NeuStar stock 6 months after the date of termination of Board
service

